Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment/Arguments
Applicant’s arguments in Appeal Brief, filed 04/27/2022, with respect to the rejection(s) of claim(s) 1-6 and 13-17 under 103, is persuasive therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Diez et al (2007/0284351) in views of Mursic (GB 1400051) and Marhofer et al (2002/0060211).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez et al (2007/0284351) in views of Mursic (GB 1400051) and Marhofer et al (2002/0060211).
	For claim 1, Diez teaches a welding head assembly (fig.1) (abstract) comprising a first electric arc-welding welding head (21 as shown in fig.1);
at least one fusible, continuously-fed hot wire electrode (60a as shown in fig.1); a fusible, continuously-fed second wire electrode (60b as shown in fig.1), and
a contact device (20 as shown in fig.1) with an electrically insulated duct (non conductive 30a as shown in fig.1) and at least one additional duct (non conductive 30b as shown in fig.1) (par.23, the last 5 lines), wherein the at least one hot wire electrode (60b as shown in fig.1) extends through the at least one additional duct (30b as shown in fig.1) and the second wire electrode (60a as shown in fig.1) extends through the electrically insulated duct (30a as shown in fig.1) so that the second wire electrode is electrically insulated from the at least one hot wire electrode (par.23, the last 5 lines). 
Diez fails to teach fed cold wire electrode, a second electric arc-welding welding head including one or more second fusible electrodes that are independent from the wire electrodes of the first electric arc-welding welding head.
Mursic teaches, similar arc welding, continuously-fed cold wire electrode (18 and 19 as shown in fig.1) (page.2, lines 127-130 and page.3, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with cold wire electrode as taught by Mursic for purpose of preventing of having mutual magnetic disturbance between the electrode thereby applying current to the electrodes that are consumed without having arcs (Mursic, page.2, lines 5-10). 

Marhofer teaches, similar arc welding welding head, a second electric arc-welding welding head (202 or 204 as shown in fig.7 and 8) including one or more second fusible electrodes (electrode or wire not shown but using different types of wire as Marhofer teaches in par.64, lines 1-5 and par.65, lines 1-4) that are independent from the wire electrodes of the first electric arc-welding welding head (par.69, lines 1-8 and par.70, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with a second electric arc-welding welding head are independent from the wire electrodes of the first electric arc-welding welding head as taught by Marhofer for purpose of permitting the rotational retraction of one welding head without physically interfering with the other thereby allowing the two weld processes to take place at different elevations (Marhofer, par.70). 
 	For claim 2, Diez further teaches wherein, during a welding operation, the at least one hot wire electrode is melted by an arc and the second wire electrode is melted by one or more of: a weld pool generated by melting the at least one hot wire electrode; and heat generated when melting the at least one hot wire electrode (par.28, lines 1-15).
 Diez fails to teach cold wire electrode.
Mursic teaches cold wire electrode (18 and 19 as shown in fig.1) (page.2, lines 127-130 and page.3, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with cold wire electrode as taught by Mursic for purpose of preventing of having mutual magnetic disturbance between the electrode thereby applying current to the electrodes that are consumed without having arcs (Mursic, page.2, lines 5-10). 
 	For claim 3, Diez further teaches wherein the weld pool melts the second wire electrode via resistance heating (par.28, lines 1-15).
Diez fails to teach cold wire electrode.
Mursic teaches cold wire electrode (18 and 19 as shown in fig.1) (page.2, lines 127-130 and page.3, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with cold wire electrode as taught by Mursic for purpose of preventing of having mutual magnetic disturbance between the electrode thereby applying current to the electrodes that are consumed without having arcs (Mursic, page.2, lines 5-10). 
 	For claim 4, Diez fails to teach wherein the first welding head and the second welding head are both aligned with respect to a welding direction during a welding operation.
Marhofer teaches, wherein the first welding head and the second welding head (202 or 204 as shown in fig.7 and 8) are both aligned with respect to a welding direction during a welding operation (examiner notes Marhofer’s system is capable of moving the two welding heads in any direction including either aligning (fig.7) (par.69, lines 1-8 and par.70, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with the first welding head and the second welding head as taught by Marhofer for purpose of permitting the rotational retraction of one welding head without physically interfering with the other thereby allowing the two weld processes to take place at different elevations (Marhofer, par.70). 
 	For claim 5, Diez fails to teach wherein the first welding head is ahead of the second welding head with respect to the welding direction.
Marhofer teaches, wherein the first welding head is ahead of the second welding head with respect to the welding direction (202 or 204 as shown in fig.7 and 8) (examiner notes Marhofer’s system is capable of moving the two welding heads in any direction including either one of them ahead of the other (fig.7 and 8) (par.69, lines 1-8 and par.70, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with the first welding head and the second welding head as taught by Marhofer for purpose of permitting the rotational retraction of one welding head without physically interfering with the other thereby allowing the two weld processes to take place at different elevations (Marhofer, par.70). 

 	For claim 6, Diez fails to teach wherein the first welding head is behind the second welding head with respect to the welding direction.
Marhofer teaches, wherein the first welding head is behind the second welding head with respect to the welding direction (202 or 204 as shown in fig.7 and 8) (examiner notes Marhofer’s system is capable of moving the two welding heads in any direction including either one of them ahead of the other (fig.7 and 8) (par.69, lines 1-8 and par.70, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with the first welding head and the second welding head as taught by Marhofer for purpose of permitting the rotational retraction of one welding head without physically interfering with the other thereby allowing the two weld processes to take place at different elevations (Marhofer, par.70). 


 	For claim 13, Diez further teaches wherein the first welding head further comprises: a wire feeder unit (the wires 60a and 60b are fed to the welding heads 21) for feeding the at least one hot wire electrode towards the contact device (20 as shown in fig.1), the wire feeder unit including an electrically insulating portion for the second wire electrode that electrically insulates (30a as shown in fig.1) the second wire electrode from the at least one hot wire electrode while the wire feeder unit feeds the at least one hot wire electrode towards the contact device (20 as shown in fig.1) (par.22 and par.23, the last 5 lines).
Diez fails to teach cold wire electrode.
Mursic teaches cold wire electrode (18 and 19 as shown in fig.1) (page.2, lines 127-130 and page.3, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with cold wire electrode as taught by Mursic for purpose of preventing of having mutual magnetic disturbance between the electrode thereby applying current to the electrodes that are consumed without having arcs (Mursic, page.2, lines 5-10). 

 	For claim 14, Diez further teaches wherein the contact device (20 as shown in fig.1) includes a tip (61 as shown in fig.4a) and the electrically insulated duct extends longitudinally through the contact device to provide an outlet for the cold wire electrode at an opening provided by the tip of the contact device (par.25).
 	For claim 15, Diez further teaches wherein the outlet is disposed in a central position within the opening of the tip (par. 25) (fig.4a).
 	For claim 16, Diez further teaches wherein the outlet is disposed in an eccentric position within the opening of the tip (par. 25) (fig.4a).
 	For claim 17, Diez further teaches wherein the electrically insulated duct comprises an electrically insulating tube (30a and 30b wire guids as shown in fig.1) (par.22).

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diez et al (2007/0284351) in views of Mursic (GB 1400051) and Marhofer et al (2002/0060211) as applied to claims above, and further in view of Gudmestad (4164808).
Diez, as modified by Mursic and Marhofer, teaches all the limitation as previously set forth except for wherein the first welding head further comprises: a wire straightening unit for straightening the at least one hot wire electrode, the wire straightening unit including an electrically insulating portion for the cold wire electrode that electrically insulates the cold wire electrode from the at least one hot wire electrode while the wire straightening unit straightens the at least one hot wire electrode.
Gudmestad teaches, similar wire guide, wherein the first welding head further comprises: a wire straightening unit for straightening the at least one wire electrode, the wire straightening unit including an electrically insulating portion for the wire electrode that electrically insulates the wire electrode from the at least one wire electrode while the wire straightening unit straightens the at least one wire electrode (abstract, lines 1-10).
It would have been obvious to one ordinary skill in the art to modify Diez with a wire straightening unit as taught by Gudmestad for purpose of accurately guiding, positioning, and securing the ends of the sets of wire segments in the processing mechanism and for holding the segments against displacement during processing (Gudmestad, abstract). 
Mursic teaches cold wire electrode (18 and 19 as shown in fig.1) (page.2, lines 127-130 and page.3, lines 1-5).
It would have been obvious to one ordinary skill in the art to modify Diez with cold wire electrode as taught by Mursic for purpose of preventing of having mutual magnetic disturbance between the electrode thereby applying current to the electrodes that are consumed without having arcs (Mursic, page.2, lines 5-10). 

Allowable Subject Matter
 	Claims 7-11 and 18-20 are allowable and the following is an examiner’s statement of reasons for allowance: the prior arts, Diez et al (2007/0284351) in views of Mursic (GB 1400051) and Marhofer et al (2002/0060211)  and Gudmestad (4164808), do not disclose the second welding head comprises a second contact device with a second electrically insulated duct and at least one second additional duct, wherein the at least one second hot wire electrode extends through the at least one second additional duct and the second cold wire electrode extends through the second electrically insulated duct so that the second cold wire electrode is electrically insulated from the at least one second hot wire electrode. The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“cold wire electrode” in claim 1, has been considered but is moot, because the examiner applied new art, Mursic (GB 1400051), that covers claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761